Case 4:18-cr-20151-MFL-SDD ECF No. 422 filed 10/23/20        PageID.2026    Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                               Case No. 18-cr-20151
                                                       Hon. Matthew F. Leitman
 v.

 KEYONNA SNELL,

           Defendant.
 ________________________________________________________________/

                   ORDER TO SUPPLEMENT MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 420)

       On May 30, 2018, Defendant Keyonna Snell pleaded guilty in this Court to

 one count of wire fraud conspiracy in violation of 18 U.S.C. § 1349. (See Rule 11

 Plea Agmt., ECF No. 176.) The Court subsequently sentenced Snell to 71 months

 imprisonment to be served concurrent to an undischarged term of imprisonment in

 state court. (See Judgment, ECF No. 256, PageID.729.) Snell is currently serving

 her concurrent sentences in a state prison in Ohio.

       On October 7, 2020, Snell sent a letter to this Court in which she asked for

 release from custody due, in part, to the ongoing COVID-19 pandemic and the risk

 it poses to the caregiver for her children (Snell’s mother). (See Ltr., ECF No. 420.)

 The Court will construe Snell’s letter as a motion for compassionate release pursuant

 to 18 U.S.C. § 3582(c)(1)(A). Under Section 3582(c)(1)(A), a defendant may not



                                           1
Case 4:18-cr-20151-MFL-SDD ECF No. 422 filed 10/23/20          PageID.2027    Page 2 of 4




 file a motion for compassionate release until “after the defendant has fully exhausted

 all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

 on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

 by the warden of the defendant’s facility, whichever is earlier.” The exhaustion

 requirement in Section 3582(c)(1)(A) is “mandatory” and is not subject to any

 “judge-made exceptions.” United States v. Alam, 960 F.3d 831, 833–36 (6th Cir.

 2020).

        Snell has not given the Court enough information to determine whether she

 has satisfied this exhaustion requirement. Therefore, the Court DIRECTS Snell to

 file a supplement to her motion that informs the Court whether he has submitted a

 written request for compassionate release to the federal Bureau of Prisons (the

 “BOP”) official having jurisdiction over her sentence. If Snell has submitted a

 written request for compassionate release to that official, then Snell shall also inform

 the Court of the date on which she submitted the request, whether the official

 responded to the request, and the date of the official’s response (if any). (When

 federal inmates are in custody at a BOP facility, the request for release is directed to

 the warden of the facility. The Court is unsure as to exactly whom Snell should

 direct her request since she is in custody in a state facility (on the concurrent state

 sentence), and the Court leaves it to Snell to identify the correct federal BOP

 official.)



                                            2
Case 4:18-cr-20151-MFL-SDD ECF No. 422 filed 10/23/20         PageID.2028    Page 3 of 4




        If either (1) Snell has not submitted a request for compassionate release to the

 correct BOP official, or (2) Snell has submitted such a request but 30 days have not

 lapsed since the official received her request, then the Court will dismiss her current

 motion (ECF No. 420) without prejudice. In that event, Snell would be permitted to

 file a motion seeking compassionate release upon exhausting her remedies with the

 official.

        Additionally, Snell has not given the Court enough information to determine

 whether she is otherwise qualified for compassionate release. For example, Snell

 has not explained how she satisfies the factors under 18 U.S.C. § 3553(a).

 Accordingly, the Court DIRECTS Snell to use her supplement to inform the Court

 why she believes that she qualifies for compassionate release. She should also

 explain how she would gain release if the Court did grant her motion. Since she is

 serving a concurrent state sentence, it is not clear that a grant of compassionate

 release from this Court would result in her discharge from custody.

         IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE


 Dated: October 23, 2020




                                            3
Case 4:18-cr-20151-MFL-SDD ECF No. 422 filed 10/23/20     PageID.2029   Page 4 of 4




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on October 23, 2020, by electronic means and/or
 ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        4
